               Case 20-12395-btb             Doc 43     Entered 01/13/21 10:40:56              Page 1 of 2


 1   NVB 105-8 (Effective 1/17)

 2   Attorney Janice Jacovino, Esq.
     Nevada Bar # 11612
 3   Firm Name        Jacovino Law Office
     Address          6069 S Fort Apache Rd. Suite100

 4   City, State, Zip Las Vegas, NV 89148
     Phone Number 702-776-7179
 5   Email Address info@jacovinolaw.com

 6
                                   UNITED STATES BANKRUPTCY COURT
 7                                        DISTRICT OF NEVADA

 8                                                      ******

 9   In re:                                                ) BK-S- 20-12395-btb
                                                           )
10    JORGE R ALCAZAR                                      ) CHAPTER 13
                                                           )
11                                                         ) FINAL REPORT OF MORTGAGE
                                                           ) MODIFICATION MEDIATION
12                                   Debtor(s).            ) PROGRAM MEDIATOR

13            The undersigned Mortgage Modification Mediation (“MMM”) Program Mediator reports

14   to the Court as follows:

15       A. MMM proceedings were commenced in this case involving the following parties:

              1. [✔] The Debtor [and Debtor’s attorney],         Jorge Alcazar ; Michael Harker, Esq.
16

17            2. [ ] The co-obligor/co-borrower/or other third party,

18

19            3. [✔] The Lender’s representative,        SN Servicing Corporation

20                     and Lender’s attorney, Gina Habermas, Esq.

21            4. [ ] Other:

22       B. The MMM proceedings resulted in the following:

23            1. [ ] The parties settled prior to attending.

24            2. [ ] The case was dismissed.



                                                           -1-
            Case 20-12395-btb        Doc 43     Entered 01/13/21 10:40:56         Page 2 of 2




 1         3. [ ] The Debtor or [ ] Debtor’s attorney failed to attend.

 2         4. [ ] The Lender’s representative or [ ] Lender’s attorney failed to attend.

 3         5. [ ] The parties reached an agreement:

 4                [ ]     The parties agreed to a Final Loan Modification agreement.

 5                [ ]     Other:                                                                .

 6         6. [✔] The parties did not reach an agreement.

 7

 8

 9   Dated: 1/13/2021
                                                  Signature of Mediator
10                                                Print name:   Janice Jacovino, Esq.
                                                  Address:      6069 S Fort Apache Rd.
11                                                              Suite 100
                                                  Telephone:    702-776-7179
12                                                Email:        info@jacovinolaw.com

13

14

15

16

17

18

19

20

21

22

23

24

                                                      -2-
